DETAILED ACTION
1.	This office action is in response to the communication filed on 12/23/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
3.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 16/444,278 and 16/444,540, filed on 06/18/2019, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Allowable Subject Matter
4.	Claims 1-18 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to determine specific information using homomorphic encryption operations on data in a database.  Independent claims 1, 7 and 13 identify the uniquely distinct features for a computer system to receiving a request for specific information that can be determined using data in a database on the computer system, wherein at least some of the data is encrypted or the request is encrypted, without the computer system having a decryption key to decrypt the encrypted data or the encrypted request; performing a first homomorphic encryption operation on the data to create ciphertexts; performing a second homomorphic encryption operation on the ciphertexts to pack the ciphertexts into fewer ciphertexts that are compressed, wherein both the first and second homomorphic encryption operations use a same secret key; and sending the compressed ciphertexts as a response to the request; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Youn et al. (US 20150180659 A1), discloses a method for giving compressed encryption functionality to homomorphic encryption schemes. The other closest prior art, Shim et al. (US 20190363872 A1), discloses a method for performing fully homomorphic encryption on dynamic data. However, either singularly or in combination, Youn et al. and/or Shim et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 7, 13, and the respective dependent claims 2-6, 8-12, 14-18 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499